UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6489



BRETT C. KIMBERLIN,

                                           Petitioner - Appellant,

          versus


STEPHEN DEWALT, Warden,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CA-99-979-2)


Submitted:   May 16, 2000                     Decided:   May 25, 2000


Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Brett C. Kimberlin, Appellant Pro Se. George Maralan Kelley, III,
OFFICE OF THE UNITED STATES ATTORNEY, Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Brett C. Kimberlin appeals the district court's order denying

relief on his 28 U.S.C. § 2241 (1994) petition.   We have reviewed

the record and the district court's opinion accepting the recom-

mendation of the magistrate judge and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Kimberlin v. Dewalt, No. CA-99-979-2 (E.D. Va. Apr. 3, 2000).   We

deny Kimberlin's motions for bail pending appeal and for appoint-

ment of counsel.   Finally, we deny Kimberlin's motion for oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2